OPINION
Per CURIAM.
This case originated in the Court of Common Pleas of Highland County and is an action for specific performance and an accounting for rents and profit. After the plaintiffs had introduced their evidence and rested, the defendants demurred to the evidence and moved for judgment in their behalf. The defendants relied upon their demurrer and motion and offered no evidence by way of defense.
The decision of the trial Court was adverse to the defendants and an appeal on questions of law and facts was perfected to this Court. On motion by the plaintiffs-appellees to dismiss the appeal on law and facts and to retain the case as an appeal on questions of law alone, said motion was sustained on the authority of Le Maistre, Adm’r v. Clark, 142 Oh St 1, 50 N. *162E. 2d 331. We, therefore, consider this case as an appeal on questions of law only.
The Trial Court, Kirk, J., sitting by assignment, rendered an extended and very well considered opinion which is reported in Ohio Com. Pl., 114 N. E. 2d 89. We have examined this decision, and find that all questions of law presented by the record and complained of by the appellants have been given proper consideration and we agree with the conclusions reached by the trial court and And no error prejudicial to the appellants. Any further discussion on the evidence or analysis of the legal and equitable principles would result in mere repetition. Under the undisputed facts and circumstances as disclosed by the evidence, the plaintiffs-appellees are clearly entitled to the relief sought in their fourth amended petition, and therefore the judgment is affirmed.
Judgment affirmed.
GILLEN, PJ, McCURDY and COLLIER, JJ, concur.